UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7557



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


HAROLD SMITH, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-85-166, CA-02-2456-6-13AK)


Submitted:   January 8, 2003                 Decided:   February 3, 2003


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Smith, Jr., Appellant Pro Se.      William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold Smith, Jr., a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000) as successive.    An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.   28 U.S.C.

§ 2253(c)(1) (2000).   When, as here, a district court dismisses a

§ 2255 motion solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318

(2001).   We have reviewed the record and conclude for the reasons

stated by the district court that Smith has not made the requisite

showing. See United States v. Smith, Nos. CR-85-166; CA-02-2456-6-

13AK (D.S.C. Sept. 13, 2002).   Accordingly, we deny a certificate

of appealability and dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          DISMISSED


                                 2